IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00134-CR

MICHAEL DAVID FREDRICKSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 21st District Court
                             Burleson County, Texas
                              Trial Court No. 14,371


                                      ORDER


      Michael David Fredrickson was convicted of injury to a child and sentenced to 20

years in prison. TEX. PENAL CODE ANN. § 22.04 (West 2011). On December 11, 2014, this

appeal was abated to the trial court to make findings of fact and conclusions of law

regarding Fredrickson’s motion to suppress evidence and motion to suppress

statements, both heard and ruled on by the trial court on February 24, 2014.

      A supplemental clerk’s record containing the trial court’s findings of fact and

conclusions of law was filed with the Court on January 20, 2015. Accordingly, this
appeal is reinstated.    A supplemental brief, if any, by Fredrickson concerning the

motions to suppress must be filed within 30 days from the date the supplemental clerk’s

record was filed.      The State may file a response within 21 days from the date a

supplemental brief, if any, is filed by Fredrickson.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Supplemental brief due
Order issued and filed January 29, 2015




Fredrickson v. State                                                             Page 2